Citation Nr: 1806520	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-11 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a degenerative joint disease of the left knee.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to April 1972.

The Veteran's claim initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In September 2017, the Veteran appeared at a Board hearing via videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claims folder. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's current left knee disorder, degenerative joint disease, was not incurred as a result of service or in-service occurrence or event.  Arthritis was not demonstrated until years after separation from service.


CONCLUSION OF LAW

The criteria for a grant of service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). The notice requirements of 38 U.S.C.A. § 5103(a) have been met in this instance. 

The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal. VA's duty to assist has been fulfilled through obtaining medical records, along with adequate VA examinations. The Veteran testified at a Board hearing, during which he received proper assistance in developing the claim. See 38 C.F.R. § 3.103.  Moreover, the Veteran was represented by a member of the Service Organization who was aware of the criteria needed for establishing the benefits requested.  There is sufficient basis upon which to issue a decision.

Law and analysis - service connection claim

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for arthritis when it is manifested to a compensable degree within one year following discharge from active service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that service connection is warranted for his degenerative joint disease of the left knee.  Service treatment records show that the Veteran's entrance examination was negative for any left knee injuries or disorders.  During service, he was diagnosed with a possible torn meniscus.  A Medical Board evaluation showed that the Veteran injured his knee in high school, prior to entering service.  Shortly after discharge, in December 1972, the Veteran underwent surgery for a torn meniscus.  Service connection has been granted for a post-surgical scar of the left knee, rated noncompensably disabling.

Post-service treatment records show the Veteran was involved in motor vehicle accidents in 1973, 1979, 2003, and 2010.  None of these records noted any injury, complaints, or disorders of the left knee.  In September 1989, the Veteran was treated in the emergency room after a football injury.  The physician noted swelling of the right knee and normal findings of the left knee.  

In a January 2012 record, the Veteran reported bilateral knee pain, left greater than right, for the prior couple years.  

The Veteran underwent a VA examination in November 2012.  The examiner noted diagnoses of torn meniscus left knee, status post-surgery and mild bilateral knee degenerative joint disease.  The examiner opined that the Veteran's degenerative joint disease is a "result of natural progression for his age and not specific to the left knee. This is not caused by any incident or a result of actions while in military service."

The Veteran was afforded another VA examination in November 2014.  The examiner reviewed the claims file and diagnosed "torn left meniscus post-surgery - recovered" and "mild bilateral knee degenerative joint disease." Regarding the Veteran's torn left meniscus post-surgery, the examiner opined that it was as likely as not a result of the treatment he had in service.  As a rationale, the examiner noted that the Veteran was diagnosed with a torn meniscus during service and had surgery to repair it within a year of his discharge. The examiner further found the Veteran had over 30 years of activity post-surgery, including doing heavy construction work without limitations, and did not seek any care for his left knee during that time.  The examiner noted a non-tender and well-healed surgical scar on the medial aspect of his left knee.  

Regarding the Veteran's degenerative joint disease, the examiner opined that it was less likely than not a result of treatment he had during service.  In support of his opinion, the examiner noted that the Veteran's mild bilateral degenerative joint disease is "consistent with the Veteran's age, his occupation that he has performed after leave the service, and the multiple injuries he has sustained since leaving the service."  The examiner also noted that when the Veteran was first evaluated for his knee symptoms by the VA in 2012, he reported that he was having symptoms for the past couple of years.  He did not report having symptoms dating back to service.  Additionally, the examiner stated that the Veteran has essentially a normal examination of his knee and that most of his current left leg and knee symptoms can be examiner by his back disorder, with the evidence of chronic radiculopathy in his left lower extremity.  

The Veteran appeared at a Board hearing in September 2017.  He testified that he suffered a knee injury in service and his knee has been symptomatic since the original injury and the post-service surgery.  He also stated that the risk of developing arthritis is greater after a full meniscectomy.  Regarding why he did not seek treatment at the VA, the Veteran stated that he had other health insurance at the time and did not think he qualified for VA services.  

Upon review of the evidence, the Board finds that service connection is not warranted.  Although the Board acknowledged that the Veteran had a knee injury in service and a subsequent surgery, the Board is unable to reasonably associate the Veteran's current left knee degenerative joint disease, first persuasively documented many years following service discharge, with this injury.  The Board has considered the Veteran's lay evidence; however, the objective medical evidence showing a lack of symptoms and complaints, including a normal examination of his left knee in 1989, is more probative as to the continuity of symptoms, or lack thereof, since service.  Moreover, although the Veteran contended that the risk of developing arthritis is greater after a meniscectomy, the Board finds the expert medical opinions of the VA examiners attributing his degenerative joint disease to his age and other injuries to be more probative.  Finally, the Board has considered that his currently diagnosed left knee disorder was not documented until more than 30 years after his discharge from service.  

As the preponderance of the evidence is against the Veteran's claim of service connection, his claim must be denied. 


ORDER

Service connection for degenerative joint disease of the left knee is denied.


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


